          Case 20-33801 Document 38 Filed in TXSB on 07/31/20 Page 1 of 5




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                                )
In re:                                                          )      Chapter 11
                                                                )
DENBURY RESOURCES INC., et al.,1                                )      Case No. 20-33801 (DRJ)
                                                                )
                                   Debtors.                     )      (Jointly Administered)
                                                                )      (Emergency Hearing Requested)

                  DEBTORS’ WITNESS AND EXHIBIT LIST FOR HEARING
                           SCHEDULED FOR JULY 31, 2020

         The above-captioned Debtors and Debtors in Possession (collectively, the “Debtors”) file

this Witness and Exhibit List for the hearings to be held on July 31, 2020 at 7:30 a.m.

(prevailing Central Time) (the “Hearing”) as follows:


                                                 WITNESSES

The Debtors may call the following witnesses at the Hearing:

         1.      Christian S. Kendall, Chief Executive Officer of Denbury Resources Inc.;

         2.      Matt Kvarda, Managing Director of Alvarez & Marsal North America, LLC;

         3.      Brent Banks, Managing Director of Evercore Group L.L.C.;

         4.      Jane Sullivan, Executive Vice President, Epiq Corporate Restructuring, LLC

         5.      Rebuttal witnesses as necessary; and

         6.      Any witness called by any other party

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Denbury Resources Inc. (7835); Denbury Air, LLC (7621); Denbury Brookhaven Pipeline
    Partnership, LP (6322); Denbury Brookhaven Pipeline, LLC (6471); Denbury Gathering & Marketing, Inc.
    (6150); Denbury Green Pipeline-Montana, LLC (6443); Denbury Green Pipeline-North Dakota, LLC (7725);
    Denbury Green Pipeline-Riley Ridge, LLC (2859); Denbury Green Pipeline-Texas, LLC (2301); Denbury Gulf
    Coast Pipelines, LLC (0892); Denbury Holdings, Inc. (1216); Denbury Onshore, LLC (7798); Denbury
    Operating Company (7620); Denbury Pipeline Holdings, LLC (0190); Denbury Thompson Pipeline, LLC
    (0976); Encore Partners GP Holdings, LLC (N/A); Greencore Pipeline Company, LLC (9605); Plain Energy
    Holdings, LLC (0543). The location of Debtor Denbury Resources Inc.’s principal place of business and the
    Debtors’ service address in these chapter 11 cases is 5320 Legacy Drive, Plano, Texas 75024.


                                                         1
          Case 20-33801 Document 38 Filed in TXSB on 07/31/20 Page 2 of 5




EXHIBIT                             DEBTORS’ EXHIBITS




                                                                      OBJECT

                                                                               ADMIT
                                                              OFFER
                                                       MARK




                                                                                       W/D
                                                                                             DISPOSITION
                   DESCRIPTION
                                                                                             AFTER TRIAL


           Declaration of Christian S. Kendall,
1          Chief Executive Officer of Denbury
           Resources Inc., in Support of
           Chapter 11 Petitions and First Day
           Motions [Docket No. 3]
           Declaration of Matt Kvarda in
2          Support of the Debtors’ Emergency
           Motion for Entry of Interim and
           Final Orders (I) Authorizing the
           Debtors to (A) Obtain Postpetition
           Financing Secured by Senior
           Priming Liens and (B) Use Cash
           Collateral, (II) Granting Liens and
           Providing               Superpriority
           Administrative Expense Status, (III)
           Granting Adequate Protection, (IV)
           Modifying the Automatic Stay,
           (V) Scheduling A Final Hearing,
           and (VI) Granting Related Relief
           [Docket No. 37, Exhibit B].
           Declaration of Brent Banks in
3          Support of the Debtors’ Emergency
           Motion for Entry of Interim and
           Final Orders (I) Authorizing the
           Debtors to (A) Obtain Postpetition
           Financing Secured by Senior
           Priming Liens and (B) Use Cash
           Collateral, (II) Granting Liens and
           Providing               Superpriority
           Administrative Expense Status, (III)
           Granting Adequate Protection, (IV)
           Modifying the Automatic Stay,
           (V) Scheduling A Final Hearing,
           and (VI) Granting Related Relief
           [Docket No. 37, Exhibit A].




                                                   2
           Case 20-33801 Document 38 Filed in TXSB on 07/31/20 Page 3 of 5




EXHIBIT




                                                                        OBJECT

                                                                                 ADMIT
                                                                OFFER
                                                         MARK




                                                                                         W/D
                                                                                               DISPOSITION
                     DESCRIPTION
                                                                                               AFTER TRIAL


             Any document or pleading filed in
4            the above-captioned main cases.
             Any     exhibit     necessary    for
5            impeachment      and/or      rebuttal
             purposes
             Any exhibit identified or offered by
6            any other party

                                  RESERVATION OF RIGHTS

          The Debtors reserve the right to call or to introduce one or more, or none, of the

witnesses and exhibits listed above, and further reserve the right to supplement this list prior to

the hearing.




                                                     3
             Case 20-33801 Document 38 Filed in TXSB on 07/31/20 Page 4 of 5




Houston, Texas
July 31, 2020

/s/ Matthew D. Cavenaugh
JACKSON WALKER L.L.P.                        KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)   KIRKLAND & ELLIS INTERNATIONAL LLP
Vienna F. Anaya (TX Bar No. 24091225)        Joshua A. Sussberg, P.C. (pro hac vice admission pending)
Victoria Argeroplos (TX Bar No. 24105799)    Christopher J. Marcus, P.C. (pro hac vice admission pending)
1401 McKinney Street, Suite 1900             Rebecca Blake Chaikin (pro hac vice admission pending)
Houston, Texas 77010                         601 Lexington Avenue
Telephone:     (713) 752-4200                New York, New York 10022
Facsimile:      (713) 752-4221               Telephone:      (212) 446-4800
Email:         mcavenaugh@jw.com             Facsimile:      (212) 446-4900
               vanaya@jw.com                 Email:          joshua.sussberg@kirkland.com
               vargeroplos@jw.com                            christopher.marcus@kirkland.com
                                                             rebecca.chaikin@kirkland.com
Proposed Co-Counsel to the Debtors
and Debtors in Possession                    -and-

                                             David L. Eaton (pro hac vice admission pending)
                                             300 North LaSalle Street
                                             Chicago, Illinois 60654
                                             Telephone: (312) 862-2000
                                             Facsimile:       (312) 862-2200
                                             Email:           david.eaton@kirkland.com

                                             Proposed Co-Counsel to the Debtors
                                             and Debtors in Possession




                                               4
        Case 20-33801 Document 38 Filed in TXSB on 07/31/20 Page 5 of 5




                                     Certificate of Service

        I certify that on July 31, 2020, I caused a copy of the foregoing document to be served by
the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh




                                                5
